                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -



QUAVON DAVIS,
                                                                OPINION AND ORDER
                            Plaintiff,
                                                                    17-cv-704-bbc
              v.

DANIEL LAYMAN,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -


       Pro se plaintiff Quavon Davis, who is incarcerated at the Columbia Correctional

Institution, is proceeding on an Eighth Amendment claim that defendant Daniel Layman

dispensed him the wrong medication. Defendant has filed a motion for summary judgment,

and plaintiff’s response is due on December 17, 2018. On December 7, 2018, plaintiff filed

a motion to stay the case to allow him time to conduct discovery and to renew his request

for court assistance in recruiting counsel. Dkt. #43.

       For the reasons explained below, I am denying plaintiff’s motion but giving him an

extra 14 days to respond to defendant’s motion for summary judgment.




                                         OPINION

       In an order entered on March 20, 2018, I denied plaintiff’s request for assistance in



                                             1
recruiting counsel because even though he had shown that he is indigent and cannot afford

to hire counsel, he had not yet met the other requirements, including making reasonable

efforts to find a lawyer on his own and showing that the legal and factual difficulty of the

case exceeds his ability to prosecute it. Dkt. #27 (citing Santiago v. Walls, 599 F.3d 749,

760-61 (7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007); Jackson v.

County of McLean, 953 F.2d 1070 (7th Cir. 1992)). In his current motion, plaintiff has not

made any attempt to satisfy these requirements and only generally requests the

“appointment” of counsel. Accordingly, I will deny plaintiff’s second request for assistance

in recruiting counsel for the same reasons on which I relied when I denied his original

request. If plaintiff’s claim survives summary judgment and he can show that he is unable

to represent himself at trial, he is free to renew his motion for court assistance in recruiting

counsel at that time.

       In his motion, plaintiff also asks that the court stay the case so that he may conduct

discovery, stating that “it is impossible for [him] to survive summary judgment without

access to discovery materials” and “[o]bviously a mistake has been made.” Dkt. #43 at 2.

He asks that the motion for summary judgment “be put in abeyance until such a time as [he]

can fully exercise his right to receive discovery.” Id. It is not clear what mistake plaintiff is

referring to, why he believes that he does not have access to discovery materials or why he

did not submit any requests for discovery to defendant before this time. Plaintiff was

provided with a copy of the Preliminary Pretrial Conference Order entered by the court on

April 5, 2018, in which the court explained the discovery process and the procedures for



                                                2
filing and responding to motions for summary judgment. Dkt. #28. Plaintiff has until April

26, 2019 within which to conduct discovery if he chooses to do so. However, his request

for a stay at this late stage is unreasonable and would unfairly delay the proceedings in this

case.

        At this point, plaintiff should review defendant’s motion for summary judgment and

proposed findings of fact and prepare a response based on his personal knowledge and the

information he has in his possession. The Preliminary Pretrial Conference Order and the

attachments to it contain useful information and instructions to help plaintiff. Plaintiff’s

case is relatively simple, involving only one claim based on a single incident involving only

him and defendant Layman. In preparing his response, plaintiff should focus on explaining

what happened during the medication distribution and the problems it allegedly caused.

Plaintiff should prepare responses to defendant’s proposed findings of fact and propose facts

of his own that support his claim and that are supported by admissible evidence, such as his

sworn affidavit. To help plaintiff in this process, I will give him until January 4, 2019,

within which to respond to defendant’s motion for summary judgment. Defendant’s reply

will be due on January 14, 2019.




                                          ORDER

        IT IS ORDERED that plaintiff Quavon Davis’s motion to stay case and for assistance

in recruiting counsel, dkt. #43, is DENIED. Plaintiff’s response to defendant’s motion for




                                              3
summary judgment is due January 4, 2019. Defendant’s reply is due January 14, 2019.

     Entered this 11th day of December, 2018.

                                      BY THE COURT:



                                      /s/
                                      ________________________
                                      BARBARA B. CRABB
                                      District Judge




                                         4
